DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This application is a Continuation of U.S. Application No. 15/785,693, now U.S. Patent 10,689,695, which is a Divisional of U.S. Application No. 14/752,396, now U.S. Patent 9,822,405, which is a Continuation of U.S. Application No. 13/645,264, now abandoned, which is a Continuation of U.S. Application No. 10/723,520, now U.S. Patent 8,323,897, with an earliest priority filing of December 4, 2002
.  

Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 44-58, in the reply filed on April 14, 2022 is acknowledged.  Claims 1, 4, 5, 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2, 3, 6, 8, 9 and 11-43 were previously canceled. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 44-57 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,695 in view of Marmaro et al. (U.S. Patent No. 6,605,451, cited on IDS of 07/20/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a kit for carrying out multiplex amplifications comprising a plurality of amplification primer sets suitable for carrying out a multiplex amplification and one or more or more single-stranded oligonucleotide probes which are complementary to all or a part of an amplified target sequence packed in a single container, and a second container or reaction vessel comprising a single set of amplification primers suitable for amplifying a sequence of interest to produce a single amplicon.  In addition, the claims of U.S. Patent No. 10,689,695 also recite that the second container comprises a single-stranded oligonucleotide probe complementary to all or a part of the single amplicon. The claims of the instant application differ from the claims of U.S. Patent No. 10,689,695 in that the claims of U.S. Patent No. 10,689,695 do not expressly teach that the second container comprises a plurality of reaction vessels, each of which comprises a single set of amplification primers suitable for amplifying a sequence of interest.  However, Marmaro teaches methods and a kit for performing a two-step multiplex amplification reaction in which a first step truncates a standard multiplex amplification round resulting in a product having a boosted target copy number while minimizing primer artifacts, while the second step divides the resulting products of the first step into optimized secondary single amplification reactions, each containing one of the primer sets that were used previously in the first step (see Abstract and column 4, lines 28-61).  Thus, Marmaro teaches kits that comprise combinations or mixtures of primer sets for performing a multiplex reaction, and separate primer sets for a performing a secondary reaction in a singleplex fashion to amplify products from the first round of amplification.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at time the invention was made to modify the claims of U.S. Patent No. 10,689,695 with the teaching of Marmaro to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to include additional primer sets in a second series of containers or reaction vessels for performing a plurality of singleplex PCR assays as provided by Marmaro, for kits for carrying out both multiplex amplifications and a plurality of singleplex reactions for amplifying multiple sequences of interest. 

Claim Objections
5.	Claims 44-57 are objected to because of the following informalities:  Independent claim 44 recites the limitation “A kit for carrying out multiplex amplifications comprising a plurality of amplification primer sets suitable for carrying out a multiplex amplification and one or more or more single-stranded oligonucleotide probe which is complementary to all or a part of an amplified target sequence packed in a single container”.  For grammatical correctness, the phrase “one or more or more single-stranded oligonucleotide probe which is complementary to all or a part of an amplified target sequence” should read “one or more or more single-stranded oligonucleotide probes which are complementary to all or a part of an amplified target sequence”.  In addition, dependent claim 45 recites the limitation “The kit of claim 44, further compnsmg DNA polymerase enzyme, …”.  The limitation should read ““The kit of claim 44, further comprising a DNA polymerase enzyme, …”.  Dependent claim 49 recites the limitation “The kit of claim 48, wherein said reagents are suitable for carrying out a plurality…”.  The limitation should read “The kit of claim 48, wherein said reagents suitable for carrying out a plurality …”.  Dependent claim 55 recites the limitation “The kit of claim 44, wherein said amount of each primer m said plurality of amplification primer sets is …”.  The limitation should read “The kit of claim 44, wherein said amount of each primer of said plurality of amplification primer sets is …”.  Finally, dependent claim 57 recites the limitation “The kit of claim 45, wherein said reverse transcriptase is AMV reverse transcriptase MuL V or Tth reverse transcriptase”.  The limitation should read “The kit of claim 45, wherein said reverse transcriptase is AMV reverse transcriptase, MuLV or Tth reverse transcriptase”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 55 and 56 recite the limitation "The kit of claim 44, wherein said amount of each primer …".  There is insufficient antecedent basis for “said amount of each primer” in the base claim.  In addition, it is not clear in claim 56 what is meant by the limitation “at a concentration of 30 nM to 1 00 nM per primer”. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claim(s) 58 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Godfrey et al. (U.S. Patent Pub. No. 2003/0017482, cited on IDS of 07/20/2020). 
With regards to claim 58, Godfrey teaches a multiplex amplification composition comprising a plurality of amplification primer sets, each of which is suitable for amplifying a different sequence of interest, and a plurality of single-stranded oligonucleotide probes, each of which is complementary to all or part of at least one of said sequences of interest (a PCR reaction mixture is provided for performing a multiplexed PCR assay for detection of low and high abundance nucleic acids comprising first and second primer sets and fluorescently-labeled probes such as a molecular beacon or a probe for performing a 5’ nuclease assay, wherein the assay may be performed in two amplification stages using different annealing temperatures in the same reaction mixture, paragraph 8, lines 1-16, paragraph 10, lines 1-13, paragraph 12, lines 1-6, paragraph 66, lines 1-28, paragraph 94, lines 1-41 and Table 1). 
 
Subject Matter Free of the Prior Art
11.	Claims 44-57 are free of the prior art.  No prior art was found that teaches or suggests a kit for carrying out multiplex amplifications as currently claimed.  The closest prior art of Godfrey et al. (U.S. Patent Pub. No. 2003/0017482, cited on IDS of 07/20/2020) teaches kits and methods for performing balanced multiplexed and non-multiplexed quantitative PCR reactions wherein the kits comprise primers and fluorescently-labeled probes.  Godfrey further teaches a kit for performing a multiplexed PCR assay for detection of low and high abundance nucleic acids comprising first and second primer sets and fluorescently-labeled probes such as a molecular beacon or a probe for performing a 5’ nuclease assay (paragraph 10, lines 1-13, paragraph 66, lines 1-28, paragraph 94, lines 1-41 and Table 1), and also teaches a kit for performing a plurality of singleplex PCR assays using primers sets and probes in separate reaction vessels for each nucleic acid target, wherein primers for reverse transcriptase and PCR reactions are combined in separate tubes for each target, wherein the second primer set may be added later to a reaction comprising the first primer set for performing a reaction in a second amplification stage, paragraph 9, lines 1-8, paragraph 65, lines 1-27 and paragraph 79, lines 1-15).  However, Godfrey does not teach a kit comprising, in a single container, components for a multiplex amplification reaction, including a plurality of primer sets and one or more single-stranded oligonucleotide probes, and a plurality of reaction vessels, each of which comprises a single set of amplification primers suitable for amplifying a sequence of interest.  Thus, while Godfrey teaches kits for performing both multiplex and singleplex assays, there is no suggestion that such kits are combined or used together, but rather are separate and distinct kits intended for different assays, wherein primer concentrations and the relative melting temperatures of the primer sets are separately adjusted to yield optimal performance in each type of assay (see paragraphs 65 and 66). 
	Another reference of particular relevance to the claimed invention is Marmaro et al. (U.S. Patent No. 6,605,451, cited on IDS of 07/20/2020).  Marmaro teaches methods and kits for performing a two-step multiplex amplification reaction in which a first step truncates a standard multiplex amplification round resulting in a product having a boosted target copy number while minimizing primer artifacts, while the second step divides the resulting products of the first step into optimized secondary single amplification reactions, each containing one of the primer sets that were used previously in the first step (see Abstract and column 4, lines 28-61).  Marmaro further teaches that the first step of amplification uses primers at very low concentrations and performs a minimal number of cycles to allow a sufficient amount of amplification products to accumulate so that the multiplex reaction may be divided into separate reactions to amplify individual target using normal amounts of primers in the secondary amplification (column 6, lines 9-44).  Thus, Marmaro teaches kits that comprise mixtures of primers for performing a multiplex reaction, and separate primer sets for a performing a secondary reaction in a singleplex fashion to amplify products from the first round of amplification.  However, Marmaro does not teach a kit comprising a container having both a plurality of primer sets and one or more oligonucleotide probes, as the first round of “boosted” amplification is designed to be performed without a detection step, while the individual primer sets used in the second round of amplification may be optimized for detection using single dye homogeneous detection or labeled probes (column 7, lines 21-65; see also Tables 1 and 2 for lists of primer sets, or primer/probe sets).  Therefore, the reference fails to teach a kit comprising, in a single container, components for a multiplex amplification reaction, including a plurality of primer sets and one or more single-stranded oligonucleotide probes, and a plurality of reaction vessels, each of which comprises a single set of amplification primers suitable for amplifying a sequence of interest, as currently claimed.

Conclusion

12.	Claim 58 is rejected over the prior art, while claims 44-57 are rejected under the judicially created doctrine of obviousness-type double patenting.  However, claims 44-57 are free of the prior art, as discussed above. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637